Citation Nr: 1145739	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for right ear hearing loss.




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1984 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia. 

In May 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration - including especially to obtain any outstanding treatment records and to have the Veteran reexamined to reassess the severity of his hearing loss.  All requested development has been accomplished, and the claim is again before the Board.


FINDINGS OF FACT

1.  Only the hearing loss in the Veteran's right ear is service connected.  However, he also has sufficient hearing loss in his nonservice-connected left ear to be considered a ratable disability for VA compensation purposes according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Still, at worst, he has just Level I hearing loss in this other ear.

2.  The results of his February 2008 and July 2011 VA audiological examinations, the latter on remand, show he has Level XI hearing loss in his right ear, so he is deaf in this ear.  



CONCLUSION OF LAW

Because, at worst, he has Level I hearing loss in his nonservice-connected left ear, albeit Level XI hearing loss (deafness) in his service-connected right ear, the criteria are not met for a rating higher than 10 percent for the right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383(a)(3), 3.385, 4.1-4.7, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each individual case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial and indicated that, as the pleading party, the Veteran, not VA, bears this burden of proof.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.


The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to initially adjudicating his claim in March 2008, so in the preferred sequence.  The letter informed him of the type of evidence and information needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was duly apprised of the "downstream" disability rating and effective date elements of his claim, in accordance with Dingess.  So he has received all required notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, and private treatment records, including following and as a result of the Board's May 2011 remand to try and obtain all outstanding records.  He also had VA compensation examinations in February 2008 and July 2011 (the latter also following and as a result of the Board's May 2011 remand) to assess and then reassess the severity of his hearing impairment.  Since there is now as a consequence sufficient evidence to fairly decide this claim insofar as determining the severity of this disability in relation to the applicable rating criteria, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The requirement of a "contemporaneous" examination does not require a new examination (here, meaning newer than July 2011) based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the Board is satisfied there was compliance with its May 2011 remand directives in obtaining all outstanding treatment records and in scheduling that July 2011 VA examination, including insofar as obtaining the information needed to address the applicable rating criteria and ensuring the Veteran was appropriately notified of the reasons and bases for the continued denial of his claim for a higher rating in the August 2011 SSOC.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.  

II.  Whether a Rating Higher than 10 Percent is Warranted for the Right Ear Hearing loss

The hearing loss in the Veteran's right ear was determined to have been service connected in a September 1995 decision.  A 0 percent (i.e., noncompensable) rating initially was assigned retroactively effective from March 24, 1995, the day after his military service ended when he had returned to life as a civilian.

The RO confirmed and continued this 0 percent rating in a February 1997 decision.

He filed the claim at issue on January 15, 2008, again requesting an increased rating for this disability, and the March 2008 decision from which this appeal ensued increased the rating for the service-connected hearing loss in this ear from 0 to 10 percent retroactively effective from January 15, 2008, the date of receipt of his claim for a higher rating for this unilateral hearing loss disability.  Also in that decision, service connection was granted for the associated tinnitus (ringing in this ear) and a separate 10 percent rating assigned also retroactively effectively from the receipt of his claim on January 15, 2008.

Where, as here, entitlement to compensation already has been established, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since January 2007- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In determining the appropriateness of a rating for hearing loss, it is important for the Veteran to understand that the assignment of disability ratings for hearing impairment are derived by a mechanical, i.e., nondiscretionary application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and columns intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that, in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  According to 38 C.F.R. § 4.86(b), there also is an exceptional pattern of hearing impairment when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in which case the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  And, again, each ear will be evaluated separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), and as the Board explained when remanding this claim in May 2011, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also held that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations are adequate testing grounds for rating purposes.  The Court noted, as well, that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Veteran has not offered any expert audiological or medical evidence suggesting an audiometry test conducted in a sound-controlled room or environment produces inaccurate, misleading, or clinically unacceptable test results.  Nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.

In deciding this claim, the Veteran's VA treatment records from January 2007 to September 2009 have been reviewed.  A February 2007 VA treatment record indicates a significant drop in hearing in his right ear since his last evaluation in April 2003.  The VA treating physician also noted the Veteran was then currently wearing a hearing aid, which had been issued in April 2004.  A March 2007 VA treatment record also notes his use of a hearing aid for his right ear.  However, none of these records addresses the amount of his hearing loss in the specific frequencies at issue (500, 1,000, 2,000, 3,000 and 4,000 Hz) or his speech recognition ability based on the results of Maryland CNC testing.

The Veteran also provided a private treatment record from Dr. D.M., dated in October 2008.  This treatment record indicates a 12 percent discrimination score in the right ear and provides a diagnosis of profound sensorineural hearing loss.  This treatment record also shows a graphical representation of the audiological test results as concerning the puretone thresholds in the relevant frequencies, but only concerning some of the relevant frequencies, so not all.  This record also fails to provide any accompanying explanation or interpretation of the data in a format that would permit correlation or meaningful comparison with the amount of hearing loss needed to be shown to be entitled to a higher rating under 38 C.F.R. §§ 4.85 and 4.86.  


These results reported therefore are in a format that is incompatible for VA rating purposes since they are shown in graphic form instead of numeric form.  Still, the Board is empowered to make factual findings in the first instance (although the Court cannot) - such as insofar as this evidence suggesting greater hearing loss and to remand uninterrupted audiograms for interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Here, though, this is unnecessary because the Veteran already has undergone additional testing of his hearing acuity, specifically for VA compensation purposes, initially in February 2008 and more recently in July 2011 following and as a result of the Board's May 2011 remand.

Only the hearing loss in the Veteran's right ear is service connected.  However, there is special consideration for paired organs and extremities.  In particular, according to 38 C.F.R. § 3.383, compensation is payable for the combinations of service-connected and nonservice-connected disabilities specified in paragraphs (a)(1) through (a)(5) of this section as if both disabilities were service connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  The subsection of this VA regulation that is specifically applicable to hearing impairment is 38 C.F.R. § 3.383(a)(3), and it requires there be hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

According to 38 C.F.R. § 3.385, before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered a ratable disability for VA compensation purposes.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.


As will be discussed, the Veteran has sufficient hearing loss in his nonservice-connected left ear to be considered a ratable disability for VA compensation purposes according to these threshold minimum requirements of 38 C.F.R. § 3.385.  Still, at worst, he has just Level I hearing loss in this other ear, although he has significantly more hearing loss in his service-connected right ear, Level XI, so in fact is deaf in this service-connected ear.

During the initial February 2008 VA hearing evaluation, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
35
30
40
45
55

The average puretone threshold for the frequencies of 1,000-4,000 Hertz was 105 decibels in the right ear, and speech audiometry revealed speech recognition ability of 0 percent.  For the left ear, the puretone threshold average in these frequencies was 42 decibels (actually 42.5 decibels, which rounds up to 43 dB and down to 42 dB), and speech recognition was 96%.

Applying the results of this earlier February 2008 VA examination to 38 C.F.R. § 4.85, Table VI, yields a value of Level XI for the right ear, so the Veteran is deaf in this ear, and Level I for his left ear.  This in turn, under Table VII, correlates to hearing loss that is 10-percent disabling.

During his more recent July 2011 VA hearing evaluation, his puretone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
20
25
25
15
25


So the average puretone threshold again was 105 decibels in the right ear, and speech audiometry again revealed speech recognition ability of 0 percent.  For the left ear, the puretone threshold average in the specified frequencies of 
1,000-4,000 Hz was 22.5 decibels, and speech recognition again was 96%.

Applying the results of this more recent July 2011 VA examination to 38 C.F.R. § 4.85, Table VI, again yields a value of Level XI for the right ear, reaffirming the Veteran is deaf in this ear, but also again Level I hearing loss for his left ear.  This in turn, under Table VII, also correlates to hearing loss that is 
10-percent disabling.

The Board must also consider, however, that the results of these February 2008 and July 2011 hearing evaluations show the Veteran has an exceptional pattern of hearing impairment in his right ear so as to warrant application of 38 C.F.R. § 4.86(a).  Consideration under this special provision of § 4.86(a) requires puretone thresholds of at least 55 decibels at "each of the four specified frequencies," meaning at 1000, 2000, 3000, and 4000 Hertz, as is the case here.  But even applying the results of the February 2008 and July 2011 examinations to 38 C.F.R. § 4.85, Table VIA, he still has Level XI hearing loss in his right ear.  And since, at worst, he still has Level I hearing loss in his nonservice-connected left ear, this still correlates to hearing loss that is just 10-percent disabling.  Therefore, and unfortunately, even this consideration of the special provisions of § 4.86(a) does not change his current disability rating.  

There also is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  During the more recent July 2011 VA compensation examination, it was indicated the Veteran had been unemployed for several months and that his last job was in the computer field.  He said that, while he was employed, he had difficulty hearing his supervisor or effectively communicating with his colleagues.  He explained that he was "unable to hear people talking to me.  Boss thinks I am ignoring him.  Hard to have a in person and phone conversation without having people repeat themselves."  The VA examiner resultantly indicated this hearing difficulty had an impact on the Veteran's occupational activities, but this examiner also indicated there were no effects on the Veteran's usual daily activities.  And as further concerning these points noted in Martinak, this VA examiner indicated that people with unilateral hearing losses are advised to not seek occupation in high noise level environments (which require the use of hearing protection).  These individuals will have difficulty in sound localization, hearing speech from the affected ear, and in the background noise or with multiple speakers.  But according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for it has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  

So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The preponderance of the evidence therefore is against assigning a rating higher than 10 percent for the right ear hearing loss, either on a schedular or extra-schedular basis.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

The claim for a disability rating higher than 10 percent for the right ear hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


